The only difference in the policy provision considered here and that considered in Parks v. Hall. 189 La. 849, 181 So. 191, is that in the present case the words "actual use" are employed. whereas in the Hall Case the word "use" appears. With all due respect for the opinion of my colleagues, I can see no real distinction between use and actual use so far as this case is concerned.
Webster's New International Dictionary, 2d Ed., 1938, defines the word "actual" as follows:
"(Adjective). * * * 2. Existing in act or reality; really acted or acting or being; in fact; real; — opposed to potential, possible, ostensible, virtual, speculative, conceivable, ideal, theoretical, hypothetical, or nominal; as, the actual cost of goods; the actual case; actual determination or eviction.
                              * * * * * * *
"(Noun) 1. That which exists in fact; a reality. * * *"
In Bouvier's Law Dictionary, Rawle's Third Rev., p. 130, "actual" is defined as "something real, in opposition to constructive, or speculative, `something existing in act'. State v. Wells, 31 Conn. [210] 213."
So that the difference between "actual use" and "use" is the real as opposed to the theoretical, or constructive enjoyment of a thing.
The omnibus clause in the policy issued by the insurer-defendant covers any person operating the automobile and actually using it with the permission of the insured. It is conceded that Hebert used the automobile with the consent of the insured and it seems to me that he actually used it.
I, therefore, respectfully dissent.